 In the Matter of TAMPA FLORIDA BREWERY, INC.andINTERNATIONALUNION or UNITED BREWERY, FLOUR, CEREAL & SOFT DRINK WORKERSof AMERICA, LOCAL #186Case No. R-3889.-Decided July 21, 1912Jurisdiction:brewing industry.Investigation andCertification of Representatives:existence of question:conflicting claims of rival representatives; elections necessary.Unit AppropriateforCollectiveBargaining:Single or separate units com-prising (1) engineers and firemen, excluding the chief engineer and (2) theremainder of employees with specified inclusions and exclusions ; determi-nation of, dependent upon results of election-long history of collective bar-gaining on an industrial basisheldnot to preclude determination of properunit for craft by the desires of craft employees themselves, where the questionof their separate representation had not arisen in the past and where theywere a recognized craft group among whom a substantial number weremembers of a craft organization.Mr. John C. McReeandMr. Ralph L. Wiggins,for the Board.Mr. W. H. HendryandMr. A. M. Morris,of Tampa, Fla., for thecompany.Mr. L. A. GraysonandMr. John J. Twomey,of Tampa, Fla., forthe Brewery Workers.Mr. Glenn McClung,of Tampa, Fla., for the Operating Engineers.Mr. George Gant,of Tampa, Fla., for the Teamsters.Miss Melvern R. Krelow,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSSTATEMENT OF THE CASEUpon petition duly filed by International Union of United Brew-ery, Flour, Cereal & Soft Drink Workers of America, Local # 186,herein called the Brewery Workers, alleging that a question affectingcommerce had arisen concerning the representation of employees ofTampa Florida Brewery, Inc., Tampa, Florida, herein called theCompany, the National Labor Relations Board provided for an ap-propriate hearing upon due notice before Charles E. Persons, TrialExaminer.Said hearing was held at Tampa, Florida, on May 28,1942.The Board, the Company, the Brewery Workers, Interna-tionalUnion of Operating Engineers, Local No. 925, herein called42 N. L. R B., No. 131.642 TAMPA FLORIDA BREWERY, INC.643the Operating Engineers, and International Brotherhood of Team-sters,Chauffeurs,Warehousemen and Helpers of America, LocalUnion No. 79, herein called the Teamsters, appeared, participated,and were afforded full opportunity to be heard, to examine and cross-examine witnesses, and to introduce evidence bearing on the issues.The Trial Examiner's rulings made at the hearing are free fromprejudical error and are hereby affirmed.Upon the entire record in the case, the Board makes the follow-ing :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYTampa Florida Brewery, Inc., is a Florida corporation, having itsprincipal office and place of business in Tampa, Florida, where it isengaged in the brewing of beer and ale, and the bottling of wine. Ithas branch warehouses in Tallahassee, Jacksonville, Starke, Orlando,Ft.Meyers, and Ft. Pierce, Florida.This proceeding concerns onlythe Tampa plant.During 1941, the Company purchased raw materi-als, for use at its Tampa plant, valued at approximately $45,000, ofwhich all were shipped to the plant from points outside the State ofFlorida.During the same period, the Company purchased wine val-ued at approximately $145,000, all but 25,000 gallons valued at $7,500,was shipped to the plant from points outside the State of Florida.During the same period, the Company's sales were in the amount ofapproximately $861,000.Of this amount, approximately $590,000 rep-resents sales of the Company's products; $50,000 represents sales bythe Company as a subdistributor of Drewery Beer and $20,000 ofBudweiser Beer; and $201,000 represents sales of wine.All the saleswere made to purchasers within the State of Florida.II.THEORGANIZATIONS INVOLVEDInternational Union of Unitecl. Brewery, Flour, Cereal & Soft DrinkWorkers of America, Local #186 is a labor organization, admittingto membership employees of the Company.International Union of Operating Engineers, Local No. 925, andInternational Brotherhood of Teamsters, Chauffeurs,Warehousemenand Helpers of America, Local Union No. 79, are labor organizationsaffiliated with the American Federation of Labor, admitting to mem-bership employees of the Company.111.THE QUESTION CONCERNING REPRESENTATIONOn May 2, 1941, the Company and the Brewery Workers enteredinto a collective bargaining contract, effective as of April 1, 1941, 644DECISIONS OF NATIONAL LABOR RELATIONS BOARDterminable in 1 yee2, with automatic renewal from year to year, unless30 days' notice prior to expiration is given by either party.On April27, 1941, the Operating Engineers informed the Company that theengineers of the Company had designated it as their collective bargain-ing agent and would, therefore, not be bound by the Brewery Workers'contract.On February 24, 1942, the Operating Engineers again noti-fied the Company of its claims of representation for the engineers.On February 28, 1942, the Company notified the Brewery Workersthat in view of the truce agreed upon between the Teamsters andBrewery Workers in their jurisdictional dispute regarding the driversand helpers, and the formal notice by the Operating Engineers fora separate agreement, the Company did not wish to renew negotiationsconcerning a new contract until such time as the jurisdictional disputewas settled.Following this notification, the Brewery Workers fileda petition with the Board.A report prepared by a Field Examiner of the Board and intro-duced in evidence at the hearing indicates that the Brewery Workersand the Operating Engineers each represents a substantial number ofemployees of the Company in the unit it alleges as appropriate.'We find that a question affecting commerce has arisen concerningthe representation of employees of the Company within the meaningof Section 9 (c) and Section 2 (6) and (7) of the National LaborRelations Act.IV. THE APPROPRIATE UNITThe Brewery Workers contends that all employees of the Companyat its Tampa plant, excluding clerical employees, non-working super-visory employees, garage mechanics, the sign painter,' "salesmen ofroute helpers," a transport helper, and the wine room employees, con-stitute a unit appropriate for collective bargaining.The OperatingEngineers desires a unit comprising all engineers, including the chief'The Field Examiner reported that the Brewery Wo'kers presented 40 authorizationcards,37 of which were dated between December 1941 and April 1942, and bore appar-ently genuine signatures.Of the 37 cards,31 bear the apparently genuine signaluree ofpersons whose names appear on the Company's pay roll of April 21,1942.There areapproximately 57 employees in the unit alleged by the Brewery workers as appropriate.The Field Examiner further reported that the Operating Engineers presented 4 authoriza-tion cards,none of which were dated,bearing the apparently genuine signatures of personswhose names appear on the Company's pay roll of April 21,1942.There are approximately6 employees in the unit alleged by the Operating Engineers as appropriate.The Field Examiner also reported that the Teamsters refused to submitanyeiidence insupport of its claim of representation for the employees in the unit alleged by it to beappropriate.At the hearing the representative for the Teamsters stated that he was unableto submit any evidence in support of his organization's claim of representation becausethe files containing such evidence were at the International Headquarters; that he had noknowledge of what evidence these files contained since his assistant who had been handlingthe matter was now in the Navy.It appears that the Company has an informal agreement which is presently in fullforce and effect with the Sign Painters Union, covering the sign painter in the employ ofthe Company. TAMPA FLORIDABREWERY, INC.645engineer, and all firemen.The Teamsters desires a unit consisting ofemployees classified as : transport drivers, "salesmen or route drivers,""salesmen or route helpers," and a transport helper.The Companytook no position with respect to the unit or units. - .The Company and Brewery Workers have had collective bargainingcontracts since 1935.The first contract was executed on February 23,1935, and remained in force until April 1, 1936; the second, on April 1,1937, terminable in 1 year.This contract remained in full force andeffect until the last contract was executed in May 1941.These con-tracts provided for automatic renewal subject to 30 days' notice priorto expiration.They required membership in good standing in theBrewery Workers as a condition of employment, and covered sub-stantially the same employees as those in the unit alleged by theBrewery Workers as appropriate.From 1935 to April 27, 1941, no competing labor organization madeany claim to represent the engineers and the firemen.Hence, the ques-tion of separate representation for these groups did not arise.TheCompany does not claim that a unit composed of engineers and firemenis inappropriate; nor does it object to dealing with either the BreweryWorkers or the Operating Engineers provided the Board certifieseither as the exclusive representative of the employees in such a unit.Engineers and firemen are recognized crafts, and it appears that asubstantial number of the employees in the unit the Operating Engi-neers claims to be appropriate desire the Operating Engineers to rep-resent them.We are therefore of the opinion that the long history ofcollective bargaining between the Company and the Brewery Workersshould not preclude a determination of the question of the proper unitfor the engineers and firemen by the desires of the engineers and firementhemselves.As has been stated, the Brewery Workers desires the exclusion of"salesmen or route helpers" and a transport helper from the unit itclaims appropriate.These employees are Negroes and have not beenorganized by the Brewery Workers, allegedly because the BreweryWorkers has "always kept away from the negroissue."The "salesmenor route helpers" help to load and unload the trucks and accompanythe "salesmen or route drivers" on their routes.The transport helper'sduties are to help load and unload the transport trucks.He also actsas a porter and a bartender.We have consistently held that, absent ashowing of differentiation in functions which would warrant theirexclusion,we will not exclude employees from a unit upon racialconsiderations.3No such differentiation was established in the instant8 SeeMatter of SouthernWoodPreserving CompanyandD,strict 50, Uncted Mine Work-ers of America,affiliated with the Congress of Industrial Organizations,37 N. L. R. B. 25;Matter of Aetna Iron & Steel Co.andInternational Association of Bridge,Structural andOrnamental Ironworkers Local No. 664,affiliated with the A. P. L.,35 N. L. R. B. 136;Matter of American Tobacco Co., Inc.andCommittee for Industrial Organization,Local 646DECISIONS OF NATIONAL LABOR RELATIONS BOARDcase.We conclude that "salesmen or route helpers" and the transporthelper should be included.The Brewery Workers desires the exclusion of the employees whowork in the wine room from the unit it claims appropriate becausethey have not been organized by the Brewery Workers and becausethe wine department is entirely separate from the brewery plant. Itappears that in accordance with the Federal Regulations of the AlcoholTax Unit, the wine department and the brewery must be entirely sep-arate.Under all the circumstances, we are of the opinion that theemployees of the wine room should be excluded.The Brewery Workers wishes to include all foremen and assistantforemen, except R. L. Leavine, the bottle shop foreman, in the unit itclaims appropriate.Although they have the authority to recommendhiring and discharge of the employees in their departments, theseforemen, except Leavine, are engaged in duties similar to those of theother employees. It does not appear that they exercise substantialsupervisory authority.We find that all, except R. L. Leavine, shouldbe included.The Brewery Workers wishes to include the chief engineer in theunit it claims appropriate on the ground that he performs duties sim-ilar to those of the engineers in his department.The Operating En-gineers desires his inclusion in the unit it claims appropriate.Thechief engineer is in charge of three engineers and two firemen and hasthe authority to hire and discharge these employees.We find that heis a supervisory employee and as such should be excluded from theappropriate unit.We shall direct that separate elections be held (1) among the en-gineers and firemen of the Company, excluding the chief engineer, todetermine whether they desire to be represented by the BreweryWorkers or by the Operating Engineers for the purposes of collectivebargaining, or by neither, and (2) among the remainder of the em-ployees of the Company, including salesmen or route drivers, salesmenor route helpers, transport drivers, the transport helper, and all fore-men and assistant foremen (except R. L. Leavine), but excludingclerical employees, nonworking supervisory employees, the chief en-gineer, R. L. Leavine, garage mechanics, the sign painter, and the wineroom employees, to determine whether or not they desire to be rep-resented by the Brewery Workers.Upon the results of these electionswill depend in part the determination of the appropriate unit or units.If a majority in each group selects the Brewery Workers, the twoNo.473, 9 N L R. B. 579;Matter of Union Envelope CoandEnvelopeWorkers UnnonNo. 393, 10 N.L. R. B. 1147;Matter of Floyd A.FridellandGranite Cutters' Intel nationaldssoeiatson of America,11 N. L. R. B. 249;Matter of Interstate Granite CorporationandGranite Cutters'International Association of America,Charlotte Branch,11 N. L. R. B.1046;Matter of Brash earFreight Lines,Inc.andInternatonal Association of Machinists,District No.9, 13 N. L. R.B. 191. TAMPA FLORIDA BREWERY, INC.647groups will constitute a single appropriate unit. If the engineersand firemen choose the Operating Engineers, that group will consti-tute a separate appropriate unit.V.THE DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by elections by secret ballot among the groupsof employees indicated in the Direction of Elections hereinafter whowere employed during the pay-roll period immediately preceding thedate of our Direction of Elections herein, subject to the limitations andadditions set forth in said Direction.Since the Teamsters has pre-sented no evidence in support of its claim of representation, we shallnot accord it a place on the ballot.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor RelationsAct, 49 Stat. 449, and pursuant to Article III, Section 8, of NationalLabor Relations Board Rules and Regulations-Series 2, as amended,it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargaining with Tampa FloridaBrewery, Inc., Tampa, Florida, elections by secret ballot shall beconducted as early as possible-but not later than thirty (30) days fromthe date of this Direction of Elections, under the direction and super-vision of the Regional Director for the Tenth Region, acting in thismatter as agent for the National Labor Relations Board, and subjectto Article III, Section 9, of said Rules and Regulations, among thefollowing employees of the Company who were employed during thepay-roll period immediately preceding the date of this Direction ofElections, and including employees who did not work during such pay-roll period because they were ill or on vacation or in the active militaryservice or training of the United States, or temporarily laid off, butexcluding any employees who have since quit or been discharged forcause:(1)All engineers and firemen of the Company excluding the chiefengineer to determine whether they desire to be represented by Inter-national Union of United Brewery, Flour, Cereal & Soft Drink Work-ers of America, Local #186, or by International Union of OperatingEngineers, Local No. 925, for the purposes of collective bargaining, orby neither; and(2)All employees of the Company, including salesmen or routedrivers, salesmen or route helpers, transport drivers, the transport 648DECISIONS OF NATIONAL LABOR RELATIONS BOARDhelper, and all foremen and assistant foremen (except R L Leavine),but excluding clerical employees, non-working supervisory employees,engineers rind firemen, the chief engineer, R L Leavine', garage me-chhnics, the sign painter, and the wine room employees, to determinewhether or net they desire to be represented by International Unionof United Breweiy, Flour, Cereal & Soft Drink Workers of Ameiica,Local $ 186, for the purposes of collective'baigainingCHAIRMANMILLIS,dissentingI dissent from this decision because of the history of collective bar-gainingFrom 1935 this has been on an industrial basis, with an en-gineer asa signatory to the contracts between the Company and theBrewery Workers in 1935, 1937, and 1941.No question of separaterepresentation for the engineers and firemen was raised until 1941.In view of this history and in the interest of stability, I would not per-mit the engineers and firemen to set themselves apart as a bargainingunit separate from the rest of the employees'--4 SeeMatter of AmericanCan ,CompanyandEngineers Local No 30,Local No56,Matter of AmericanCan CompanyandLocal UnionNo 3, I B E W,13N L R B 1252,Matter ofRest CoastWood PreservingCompanyandBoommen andRafters Union,Local 130,IW A , 15 N L RB1, Mattes of Milton Bradley CompanyandInternationalPrintingPressmen andAssistantsUnion of North America, A F of L,15 N L R B 938,Mattei ofRevereCopper and Brass IncorporatedandChicago DidSinkers,LocalNo 100, affiliatedwith the Intei national Die SinkersConference,30 N LR B 964,Matter ofBrewsterAeronautical CorpoiationandLocal No 365,InternationalUnion, UnitedAutomobileIYorkers of America,andLocal 807,Teamsters and Truck Drivers,affiliatedwith the AmericanFederation of Labor,31N L R B776, Matterof Long-BellLumber Company,Ryderwood BranchandBrotherhood of Locomotive Firemen and Engine-men,andBrotherhood of Railroad Tiainmen,31 N L R B 322,Matter of AmericanThermometer CompanyandInternational Association of Machinists, Local No688,DistrictNo 9, affiliated with the AF of L,34 N L R B 222